DETAILED ACTION
	In application filing on 3/23/2020, claims 1-19 are pending. Claims 1-19 are considered in the
current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a n-dimensional space additive manufacturing device, wherein n is a positive integer greater than 3” which is indefinite. It’s uncertain which dimensions a n-dimensional space additive manufacturing device contains. 
Claim 18 recites “a n-dimensional space additive manufacturing device, wherein n is a positive integer greater than 3” which is indefinite. It’s uncertain which dimensions a n-dimensional space additive manufacturing device contains. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180147792 (“Kojima et al.”).
Regarding claim 1, Kojima et al. teaches a monitor system for monitoring a status of a material in an extruder device (Abstract, “a controller which controls the molten filament supply device and the three-dimensional structure formation device, a hardness index measurement device is provided which measures the hardness index of the filament three-dimensional bonded member”), comprising: 
A heater for heating the material in a material delivering part of the extruder device ([0056], “Die heaters 19a to 19e are a heating portion which heats the molten filament that is passed thorough the die guide flow path 15a.”); 
([0108], “the values of the temperature sensors provided in the vicinity of the die heaters 19a to 19e are being monitored”); 
A hardness measuring module for measuring a first hardness value of the material ([0008], “a hardness index measurement device is provided which measures the hardness index of the filament three-dimensional bonded member that is brought into a cooled state by the three-dimensional structure formation device”); 
And a material status monitor for determining the status of the material according to the thermal variation and the first hardness value ([0013], “since the amount of molten filament supplied is changed depending on the temperature, the viscosity, the material and the like thereof, based on the results of the measurement of the hardness index measurement device, the amount of molten filament supplied by the supply amount control device is controlled to be a predetermined amount”).
Regarding claim 3, Kojima et al. teaches the hardness measuring module measures the first hardness value under a second condition (Fig. 7, S203, “the hardness index of the 3DF 3 is measured”), wherein the second condition is defined as when a temperature of the material is heated to a first predetermined temperature (Fig. 7, S201, “the thermoplastic resin input by the hopper 11 is pressurized and transported while being melted by being heated within the cylinder 14a”; [0014], “it is possible to perform control in which heating by the heating portion is adjusted so as to keep constant the temperature of the molten filament”).
Regarding claim 4, Kojima et al. teaches the hardness measuring module further measures a second hardness value of the material under a third condition ([0108], “In step S213, whether or not the manufacturing of the 3DF 3 is completed is determined. When the manufacturing is not completed (no in step S213), the flow of FIG. 7 is returned to step S201.”; Fig. 7, S203, “the hardness index of the 3DF 3 is measured”), and the material status monitor determines the status of the material according to the thermal variation, the first hardness value and the second hardness value (Fig. 7, S204, “In step S204, the measurement data of the hardness index is output to the controller 30”; [0108], “Although in the flowchart described above, while the values of the temperature sensors provided in the vicinity of the die heaters 19a to 19e are being monitored, as the temperature of the molten filaments 2, the outputs of the die heaters 19a to 19e are controlled such that the temperatures detected by the temperature sensors are predetermined values, a method may be adopted in which periodic variations in the molten filaments 2 (the temperatures detected by the temperature sensors) are predicted, and in which thus the outputs of the die heaters 19a to 19e are controlled such that the range of the variations is decreased.”), wherein the third condition is defined as when the temperature of the material is changed from the first predetermined temperature to a second predetermined temperature (Fig. 7, S210, “the outputs of the die heaters 19a to 19e are lowered, and thus the temperature of the molten filaments 2 is lowered by a predetermined temperature (for example, 2° C.)”).
Regarding claim 5, Kojima et al. teaches the third condition is implemented by moving the material to exit from and enter to a feeding opening of the material delivering part repeatedly (Fig. 7, S201, “in the extruder 10, the thermoplastic resin input by the hopper 11 is pressurized and transported while being melted by being heated within the cylinder 14a, and thus the molten filaments 2 are fed out from the nozzles of the die 15.”).
Regarding claim 6, Kojima et al. teaches when the material status monitor determines the material is in a normal status, the material status monitor transmits a first control instruction to the extruder device, wherein the first control instruction is for controlling the extruder device to eject out the material (Fig. 7, S205, [0104], “In step S205, whether or not the measurement data falls within a specified range is determined by the controller 30. When the measurement data falls within the specified range (yes in step S205), the flow proceeds to step S213”; S213, [0108], “In step S213, whether or not the manufacturing of the 3DF 3 is completed is determined. When the manufacturing is not completed (no in step S213), the flow of FIG. 7 is returned to step S201.”; S201, [0103], “in step S201, in the extruder 10, the thermoplastic resin input by the hopper 11 is pressurized and transported while being melted by being heated within the cylinder 14a, and thus the molten filaments 2 are fed out from the nozzles of the die 15.”).
Regarding claim 8, Kojima et al. teaches the material status monitor finds a label code corresponding to the thermal variation and the first hardness value and determines the status of the material according to the label code, and each label code represents a normal status or an abnormal status ([0008], “the controller uses the information of the measurement of the hardness index measurement device that is fed back and thereby performs feedback control on at least one of the molten filament supply device”; [0058], “The die temperature control portion 41 and the screw temperature control portion 42 control the outputs of the die heaters 19a to 19e and the screw heaters 17a to 17c while monitoring the temperatures measured by the temperature sensors.”; [0082], “In step S105, whether or not the measurement data falls within a specified range is determined by the controller 30. When the measurement data falls within the specified range (yes in step S105), the flow proceeds to step S109, which will be described later. On the other hand, when the measurement data falls outside the specified range (no in step S105), the flow proceeds to step S106.”).
Kojima et al. does not explicitly teach a memory for storing a plurality of label codes, wherein each label code corresponds to a thermal variation range and a hardness. However, Kojima et al. teaches a controller which controls the execution of the extruder device based on comparing the monitored thermal variation range and hardness value. Since comparing the monitored thermal variation range and hardness value requires a reference range/value, the codes stored in a controller corresponding to at least a thermal variation range and at least a hardness value are necessarily present. 
Regarding claim 9, Kojima et al. teaches the extruder device is suitable for a two-dimensional plane printing device, a three-dimensional space additive manufacturing device or a n-dimensional space additive manufacturing device, wherein n is a positive integer greater than 3  (Abstract, “In a device for manufacturing a filament three-dimensional bonded member includes: a molten filament supply device which supplies a plurality of molten filaments; a three-dimensional structure formation device…”).
Regarding claim 10, Kojima et al. teaches a monitoring method executed by a monitor system for monitoring a status of a material in an extruder device (Abstract, “a molten filament supply device which supplies a plurality of molten filaments…and a controller which controls the molten filament supply device”; [0001], “a method for manufacturing such a filament three-dimensional bonded member”), comprising the steps of: 
Heating the material in a material delivering part of the extruder device (Fig. 1, [0056], “Die heaters 19a to 19e are a heating portion which heats the molten filament that is passed thorough the die guide flow path 15a.”); 
Measuring a thermal variation of the material ([0108], “the values of the temperature sensors provided in the vicinity of the die heaters 19a to 19e are being monitored”); 
Measuring a first hardness value of the material ([0008], “a hardness index measurement device is provided which measures the hardness index of the filament three-dimensional bonded member that is brought into a cooled state by the three-dimensional structure formation device”); 
And determining the status of the material according to the thermal variation and the first hardness value ([0013], “since the amount of molten filament supplied is changed depending on the temperature, the viscosity, the material and the like thereof, based on the results of the measurement of the hardness index measurement device, the amount of molten filament supplied by the supply amount control device is controlled to be a predetermined amount”).
Regarding claim 12, Kojima et al. teaches the first hardness value is measured in a second condition (Fig. 7, S203, “the hardness index of the 3DF 3 is measured”), wherein the second condition is defined as when a temperature of the material is heated to a first predetermined temperature (Fig. 7, S201, “the thermoplastic resin input by the hopper 11 is pressurized and transported while being melted by being heated within the cylinder 14a”; [0014], “it is possible to perform control in which heating by the heating portion is adjusted so as to keep constant the temperature of the molten filament”).
Regarding claim 13, Kojima et al. teaches measuring a second hardness value of the material under a third condition ([0108], “In step S213, whether or not the manufacturing of the 3DF 3 is completed is determined. When the manufacturing is not completed (no in step S213), the flow of FIG. 7 is returned to step S201.”; Fig. 7, S203, “the hardness index of the 3DF 3 is measured”); 
Determining the status of the material according to the thermal variation, the first hardness value and the second hardness value (Fig. 7, S204, “In step S204, the measurement data of the hardness index is output to the controller 30”; [0108], “Although in the flowchart described above, while the values of the temperature sensors provided in the vicinity of the die heaters 19a to 19e are being monitored, as the temperature of the molten filaments 2, the outputs of the die heaters 19a to 19e are controlled such that the temperatures detected by the temperature sensors are predetermined values, a method may be adopted in which periodic variations in the molten filaments 2 (the temperatures detected by the temperature sensors) are predicted, and in which thus the outputs of the die heaters 19a to 19e are controlled such that the range of the variations is decreased.”); 
(Fig. 7, S210, “the outputs of the die heaters 19a to 19e are lowered, and thus the temperature of the molten filaments 2 is lowered by a predetermined temperature (for example, 2° C.)”).
Regarding claim 14, Kojima et al. teaches the third condition is implemented by moving the material to exit from and enter to a feeding opening of the material delivering part repeatedly (Fig. 7, S201, “in the extruder 10, the thermoplastic resin input by the hopper 11 is pressurized and transported while being melted by being heated within the cylinder 14a, and thus the molten filaments 2 are fed out from the nozzles of the die 15.”).
Regarding claim 15, Kojima et al. teaches controlling the extruder device to eject out the material when the material is determined as in a normal status (Fig. 7, S205, [0104], “In step S205, whether or not the measurement data falls within a specified range is determined by the controller 30. When the measurement data falls within the specified range (yes in step S205), the flow proceeds to step S213”; S213, [0108], “In step S213, whether or not the manufacturing of the 3DF 3 is completed is determined. When the manufacturing is not completed (no in step S213), the flow of FIG. 7 is returned to step S201.”; S201, [0103], “in step S201, in the extruder 10, the thermoplastic resin input by the hopper 11 is pressurized and transported while being melted by being heated within the cylinder 14a, and thus the molten filaments 2 are fed out from the nozzles of the die 15.”).
Regarding claim 17, Kojima et al. teaches the material status monitor finds a label code corresponding to the thermal variation and the first hardness value and determines the status of the material according to the label code, and each label code represents a normal status or an abnormal status ([0008], “the controller uses the information of the measurement of the hardness index measurement device that is fed back and thereby performs feedback control on at least one of the molten filament supply device”; [0058], “The die temperature control portion 41 and the screw temperature control portion 42 control the outputs of the die heaters 19a to 19e and the screw heaters 17a to 17c while monitoring the temperatures measured by the temperature sensors.”; [0082], “In step S105, whether or not the measurement data falls within a specified range is determined by the controller 30. When the measurement data falls within the specified range (yes in step S105), the flow proceeds to step S109, which will be described later. On the other hand, when the measurement data falls outside the specified range (no in step S105), the flow proceeds to step S106.”).
Kojima et al. does not explicitly teach a memory for storing a plurality of label codes, wherein each label code corresponds to a thermal variation range and a hardness. However, Kojima et al. teaches a controller which controls the execution of the extruder device based on comparing the monitored thermal variation range and hardness value. Since comparing the monitored thermal variation range and hardness value requires a reference range/value, the codes stored in a controller corresponding to at least a thermal variation range and at least a hardness value are necessarily present. Therefore, Kojima et al. inherently teach a memory for storing a plurality of label codes, wherein each label code corresponds to a thermal variation range and a hardness.
Regarding claim 18, Kojima et al. teaches the extruder device is suitable for a two-dimensional plane printing device, a three-dimensional space additive manufacturing device or a n-dimensional space additive manufacturing device, wherein n is a positive integer greater than 3  (Abstract, “In a device for manufacturing a filament three-dimensional bonded member includes: a molten filament supply device which supplies a plurality of molten filaments; a three-dimensional structure formation device…”).
Regarding claim 19, Kojima et al. teaches a computer program product stored in a non-transitory computer-readable medium for an operation of a monitor system ([0008], “a controller which controls the molten filament supply device and the three-dimensional structure formation device”), wherein the monitor system is used to monitor a status of a material in an extruder device ([0008], “a hardness index measurement device is provided which measures the hardness index of the filament three-dimensional bonded member that is brought into a cooled state by the three-dimensional structure formation device, and the controller uses the information of the measurement of the hardness index measurement device that is fed back and thereby performs feedback control on at least one of the molten filament supply device and the three-dimensional structure formation device”), wherein the computer program product comprises: 
An instruction, enabling the monitor system to heat the material in a material delivering part of the extruder device (Fig. 1, [0056], “Die heaters 19a to 19e are a heating portion which heats the molten filament that is passed thorough the die guide flow path 15a.”); 
An instruction, enabling the monitor system to measure a thermal variation of the material ([0108], “the values of the temperature sensors provided in the vicinity of the die heaters 19a to 19e are being monitored”); 
An instruction, enabling the monitor system to measure a first hardness value of the material ([0008], “a hardness index measurement device is provided which measures the hardness index of the filament three-dimensional bonded member that is brought into a cooled state by the three-dimensional structure formation device”); 
And an instruction enabling the monitor system to determine the status of the material according to the thermal variation and the first hardness value (Fig. 7, S205, [0104], “In step S205, whether or not the measurement data falls within a specified range is determined by the controller 30.”).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180147792 (“Kojima et al.”) in view of US 20180071819 (“Connor et al.”).
Regarding claim 2, Kojima et al. does not explicitly teach the thermal sensor measures the thermal variation under a first condition, wherein the first condition is defined as when the material is heated for a predetermined period of time.
(Abstract, “A system for additive metal manufacturing, including a deposition mechanism”), wherein the thermal sensor ([0070], “Sensors 120 that can be used include: temperature sensors”) measures the thermal variation under a first condition, wherein the first condition is defined as when the material is heated for a predetermined period of time ([0065], “the annealing mechanism can heat the workpiece 20 to a target temperature (e.g., 500-900° C.) over a predetermined heating duration (e.g., 30-300 minutes), hold the workpiece 20 at the target temperature for a predetermined hold time (e.g., 10-60 minutes), and cool the workpiece 20 to a second target temperature (e.g., ambient temperature) over a predetermined cooling duration.”).
Kojima et al. and Connor et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the heating process in Kojima et al. to incorporate a heating for a predetermined period as taught by Connor et al., in order to control the material treating process (Conner et al., [0065]).
Regarding claim 11, Kojima et al. does not explicitly teach the thermal sensor measures the thermal variation under a first condition, wherein the first condition is defined as when the material is heated for a predetermined period of time.
Connor et al. teaches an additive manufacturing process ([0002], “method in the additive manufacturing field”), wherein the thermal sensor ([0070], “Sensors 120 that can be used include: temperature sensors”) measures the thermal variation under a first condition, wherein the first condition is defined as when the material is heated for a predetermined period of time ([0065], “the annealing mechanism can heat the workpiece 20 to a target temperature (e.g., 500-900° C.) over a predetermined heating duration (e.g., 30-300 minutes), hold the workpiece 20 at the target temperature for a predetermined hold time (e.g., 10-60 minutes), and cool the workpiece 20 to a second target temperature (e.g., ambient temperature) over a predetermined cooling duration.”).
(Conner et al., [0065]).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180147792 (“Kojima et al.”) in view of US 20200398494 (“Cambron et al.”).
Regarding claim 7, Kojima et al. does not explicitly teach disabling an execution of the extruder device when the material status monitor determines the material is in an abnormal status.
Cambron et al. teaches a monitoring system for additive manufacturing device ([0002], “temperature controlled material dispensers for three-dimensional printers”), wherein when the material status monitor determines the material is in an abnormal status, the material status monitor transmits a second control instruction to the extruder device, wherein the second control instruction is for disabling an execution of the extruder device ([0048], “where the temperature is not within the predetermined temperature range, the control unit 204 may prevent operation of the three-dimensional printer 10 and/or issue a warning with the user interface device 220 indicating that the temperature of the temperature controlled module 110 and/or the material within the material barrel 30 are not within the predetermined range.”).
Kojima et al. and Cambron et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the monitoring system in Kojima et al. to incorporate a disabling instruction for extruder as taught by Cambron et al., in order to provide improved printing efficiency and quality (Cambron et al., [0049]).
Regarding claim 16, Kojima et al. does not explicitly teach disabling an execution of the extruder device when the material status monitor determines the material is in an abnormal status.
([0002], “temperature controlled material dispensers for three-dimensional printers”), wherein when the material status monitor determines the material is in an abnormal status, the material status monitor transmits a second control instruction to the extruder device, wherein the second control instruction is for disabling an execution of the extruder device ([0048], “where the temperature is not within the predetermined temperature range, the control unit 204 may prevent operation of the three-dimensional printer 10 and/or issue a warning with the user interface device 220 indicating that the temperature of the temperature controlled module 110 and/or the material within the material barrel 30 are not within the predetermined range.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the monitoring method in Kojima et al. to incorporate a disabling instruction for extruder as taught by Cambron et al., in order to provide improved printing efficiency and quality (Cambron et al., [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744